Fish, J.
There was, at the interlocutory hearing of an equitable petition for the appointment of a receiver to take charge of realty claimed by the plaintiff, no error in appointing a receiver upon evidence showing that so doing was proper, although it appeared that the defendant had been adjudicated a bankrupt and that the United States court had authorized the trustee of the bankrupt’s estate to have himself made a party to the case in the State court, which was done, it further appearing that the Federal court had distinctly declined to interfere with the progress of the cause in the superior court, further than to enjoin the plaintiff from obtaining therein any money judgment against the defendant, and the order granted by the judge of the superior court being so framed as to pay due respect to that passed in the Federal court and to prevent any conflict in the jurisdiction of these two tribunals as to the final disposition of the realty and of the rents and profits thereof which might accrue in the receiver’s hands. Judgment affirmed.

All the Justices concurring.